                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


NOKIA TECHNOLOGIES OY,

    Plaintiff,

                 v.                                 CIVIL ACTION NO.

LENOVO (SHANGHAI) ELECTRONICS                       5:19-CV-0427-BO
TECHNOLOGY CO. LTD., LENOVO
GROUP, LTD., LENOVO BEIJING, LTD.,
LENOVO PC HK LIMITED, AND
LENOVO (UNITED STATES), INC.,

    Defendants.


   PLAINTIFF NOKIA TECHNOLOGIES OY’S MOTION TO LIFT STAY FOR THE
   LIMITED PURPOSE OF REQUESTING AN INJUNCTION AGAINST A SECOND
          FILED CASE RAISING THE SAME ISSUES PRESENT HERE

       Plaintiffs Nokia Technologies Oy (“Nokia”) respectfully files this Motion to Lift Stay

for the Limited Purpose of Requesting and Injunction Against a Second Filed Case Raising

the Same Issues Present Here, and requests that the Court order Lenovo (United States) Inc.’s

to nonsuit its case in California against Nokia Technologies OY, Case no. 5:20-cv-08650

(N.D. Cal.).



Date: February 17, 2021                     Respectfully submitted,

                                            /s/ Theodore Stevenson, III
                                            Theodore Stevenson, III
                                            TX State Bar No. 19196650
                                            tstevenson@mckoolsmith.com
                                            Warren Lipschitz
                                            TX State Bar No. 24078867
                                            wlipschitz@mckoolsmith.com
                                            Richard A. Kamprath



         Case 5:19-cv-00427-BO Document 119 Filed 02/17/21 Page 1 of 3
                                                TX State Bar No. 24078767
                                                rkamprath@mckoolsmith.com
                                                Albert M. Suarez IV
                                                asuarez@mckoolsmith.com
                                                TX State Bar No. 24113094
                                                MCKOOL SMITH, PC
                                                300 Crescent Court, Suite 1500
                                                Dallas, TX 75201
                                                Telephone: (214) 978-4000
                                                Telecopier: (214) 978-4044

                                                COUNSEL FOR PLAINTIFF NOKIA
                                                TECHNOLOGIES OY

                                                /s/ Matthew P. McGuire
                                                Matthew P. McGuire
                                                N.C. State Bar. No. 20048
                                                ALSTON & BIRD LLP
                                                555 Fayetteville Street, Suite 600
                                                Raleigh, NC 27601
                                                Telephone: (919) 862-2200
                                                Facsimile: (919) 862-2260
                                                E-mail: matt.mcguire@alston.com

                                                LOCAL CIVIL RULE 83.1(D) COUNSEL FOR
                                                PLAINTIFF NOKIA TECHNOLOGIES OY



                                  CERTIFICATE OF SERVICE

         I hereby certify that on February 17, 2021, a true and correct copy of the above and foregoing
Plaintiff Nokia Technologies OY’s Memorandum in Support of its Motion to Enjoin Defendant’s
Second Filed Action was electronically filed with the Clerk of Court using the CM/ECF system,
which will send notification to the attorneys of record for all parties.


                                                  /s/ Matthew P. McGuire
                                                  Matthew P. McGuire
                                                  N.C. State Bar. No. 20048
                                                  ALSTON & BIRD LLP
                                                  555 Fayetteville Street, Suite 600
                                                  Raleigh, NC 27601
                                                  Telephone: (919) 862-2200
                                                  Facsimile: (919) 862-2260
                                                  E-mail: matt.mcguire@alston.com
                                                  LOCAL CIVIL RULE 83.1(D) COUNSEL



          Case 5:19-cv-00427-BO Document 119 Filed 02/17/21 Page 2 of 3
                             FOR PLAINTIFF NOKIA TECHNOLOGIES OY




Case 5:19-cv-00427-BO Document 119 Filed 02/17/21 Page 3 of 3
